
	

113 HRES 261 IH: Expressing the sense of the House of Representatives that Members of Congress should support and promote the respectful and dignified disposal of worn and tattered American flags.
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 261
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2013
			Mr. Lipinski (for
			 himself, Mr. Duncan of Tennessee,
			 Mr. Amodei,
			 Mr. Michaud, and
			 Mr. Bachus) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Members of Congress should support and promote the
		  respectful and dignified disposal of worn and tattered American
		  flags.
	
	
		Whereas the American flag has represented the United
			 States and American principles at home and abroad for over 200 years;
		Whereas the American flag is seen as a symbol of freedom
			 and democracy at home and abroad;
		Whereas the United States Armed Forces have proudly raised
			 the American flag in conflicts overseas for generations;
		Whereas the evolution of the American flag design is a
			 window into United States history and government;
		Whereas President Woodrow Wilson proclaimed June 14, 1917,
			 as a day for United States citizens to come together to celebrate Flag
			 Day;
		Whereas in 1949, Congress officially designated June 14 as
			 Flag Day, and in 1966 designated the week in which June 14
			 occurs as National Flag Week;
		Whereas every Flag Day, United States
			 citizens are called upon to display American flags in and around their
			 homes;
		Whereas the American flag accompanies the caskets of men
			 and women in the United States Armed Forces who have given the ultimate
			 sacrifice for their Nation;
		Whereas the American Legion, the Veterans of Foreign Wars,
			 the Boy Scouts of America, and other organizations perform a public service by
			 conducting dignified flag disposal services;
		Whereas in the City of Chicago, Illinois, a recent statute
			 allows worn and tattered flags to be brought to police and fire stations for
			 proper and respectful disposal;
		Whereas the United States Flag Code sets standards for
			 proper etiquette in displaying, caring for, and repairing the American flag;
			 and
		Whereas the United States Flag Code also states that worn
			 or tattered American flags, should be destroyed in a dignified manner,
			 preferably by burning: Now, therefore, be it
		
	
		That it is the sense the House of
			 Representatives that—
			(1)elected Members of Congress should work to
			 promote public awareness of the importance of proper flag etiquette, including
			 the proper disposal of worn and tattered American flags;
			(2)elected Members of
			 Congress should work to aid the respectful and dignified disposal of worn and
			 tattered American flags in their districts and among their constituents, and
			 should cooperate with the American Legion, the Veterans of Foreign Wars, the
			 Boy Scouts of America, and other such organizations in their efforts;
			(3)the American
			 Legion, the Veterans of Foreign Wars, the Boy Scouts of America, and other
			 organizations that conduct respectful ceremonies disposing of worn and tattered
			 American flags should be commended for the public service they perform for all
			 United States citizens; and
			(4)the City of
			 Chicago, Illinois, should be commended for its policies regarding flag
			 disposal, making it easy and convenient for its citizens to properly dispose of
			 their tattered and worn American flags.
			
